DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 12 May 2022.

Amendments Received
Amendments to the claims were received and entered on 8 Nov 2022.

Status of the Claims
Examined herein: 1–32

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/486692 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 18 Apr 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Rejections
The rejection of claims 6–9 under 35 USC § 112(d) is hereby withdrawn in view of Applicant's amendments.
The rejection of claim 17 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 1, 2, 10–14 and 19–26 under 35 USC § 103 over Agrafiotis and Litovchick is hereby withdrawn in view of Applicant's amendments; Litovchick is no longer needed to address any of the limitations of these claims.  Consequently, the rejections under 35 USC § 103 of claims 6–8, 16 and 18 over Agrafiotis, Litovchick and Heifets; of claim 9 over Agrafiotis, Litovchick and Malo; and of claim 15 over Agrafiotis, Litovchick and Sawada are also hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–32 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 1–26 is maintained from the previous Office action.  Newly-presented claims 27–32 have been added to this ground of rejection.  The rationale has been revised to address the newly-presented claims and claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identifying compounds useful as therapeutic agents and/or useful as starting points for optimization in the development of therapeutic agents" (specification, p. 1, ll. 14–15).

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method (clm 1), a product (clm 25) and a device (clm 26), all of which fall within the four categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "training a model using a machine learning algorithm and the plurality of binding interaction findings"; and "generat[ing] estimated binding interactions of the candidate compounds using [a] plurality of binding interaction findings".
Steps of evaluating, analyzing or organizing information recited in the claims include "providing a plurality of binding interaction findings for a target protein … wherein each binding interaction is an experimentally determined binding interaction, or lack of binding interaction".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: that the method is "computer-implemented" and performed "in a physical computing device".  Claim 25 recites the non-abstract additional element of "a computer readable medium having stored thereon executable instructions for directing a physical computing device to implement" the abstract idea.  Claim 26 recites the non-abstract additional element of "a physical computing device … programmed with executable instructions for directing the device to implement" the abstract idea".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 1 also recites the non-abstract step of "outputting a candidate compound list", which is the result of the abstract idea.  Claims 25 and 26 recite similar steps.  Outputting the result of an abstract idea is quintessential insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 22 recites the non-abstract additional element of "synthesizing one or more of the candidate compounds" and claim 23 recites the non-abstract additional element of "contacting the one or more synthesized candidate compounds with the target protein.
Adding the generic technology of synthesizing and assaying the compounds to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the steps of synthesis and assay does not impose any meaningful limits on how the technologies of compound synthesis or assay operate.  The compound is synthesized and assayed in exactly the same manner regardless of whether a practitioner designed the compound using the claimed abstract idea, some other design procedure, or designed the compound arbitrarily.  Hence, these steps only generally links the abstract idea to the technological environment of synthesizing and assaying compounds, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic step of outputting the results of the abstract idea constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Various prior art publications of record (e.g. Buller, et al. Bioconjugate Chemistry 2010; Decurtins, et al. Nature Protocols 2016; Dumelin, et al. QSAR & Combinatorial Science 2006; Melkko, et al. Drug Discovery Today 2007) demonstrate that synthesizing and screening a DNA-encoded chemical library was a well-understood, routine and conventional practice in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of chemical data, and assaying compounds).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Claim Rejections Under 35 USC § 101
In the reply filed 8 Nov 2022, Applicant argues that "these claims are not directed to a judicial exception" because "neither the initial training process of analyzing 250,000 binding interactions to arrive at a model, nor the subsequent application of that model to arrive at ranked estimated binding interactions for sets of novel candidate compounds could be practically performed in the human mind" (p. 4).
This assertion is factually false.  Analyzing a training set of binding data to identify classification rules for a set of compounds can be performed mentally.  For example, from the example training data in the specification (p. 28, l. 18), the examiner mentally determined the classification rule that binding compounds can be perfectly distinguished from non-binding compounds when bits 5 and 8 are set.  While analyzing 250,000 binding interactions would certainly take much longer to perform manually, the amount of time needed to perform a procedure is irrelevant to determining whether or not it is an abstract idea.
Furthermore, the specification states that "machine learning methods are known in the art, e.g., non-limiting machine learning methods include Naive Bayes, Random Forest, Decision Tree, Support Vector Machine, Neural Net, and Deep Learning" (p. 26, ll. 39–41).  All of these are mathematical procedures.  Despite the superficial resemblance to putatively eligible example 39 (see Reply, p. 10) every claim must be examined on its own merits and in light of its own specification, and the instant specification makes clear that the claimed "training a machine learning model" describes a mathematical operation.  So even if the claimed step of "training a model using a machine learning algorithm" were not considered a mental process, it would still be directed to an abstract idea because it sets forth and describes a mathematical procedure — and in the rationale above, the examiner characterized it as a mathematical procedure.
The argument is therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10–14 and 19–32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Agrafiotis, et al. (US 2003/0014191).
The explanation of the correspondence between Agrafiotis and the claim limitations is substantially similar to that presented in the previous Office action.
With respect to claim 1, Agrafiotis teaches "an automatic, partially automatic, and/or manual iterative system, method and/or computer program product for generating chemical entities having desired or specified physical, chemical, functional, and/or bioactive properties" (0016), which includes the following functions:
(a)	"one or more Assay Modules can robotically assay the chemical compounds in the Directed Diversity Library to obtain Physical Properties Data" (0405); these data can include inhibition data (0406); "chemical libraries cumulatively total an estimated 9 million identified compounds" (0006), so screening even a fraction of those compounds results in well over 250,000 ligand-target interactions
(b)	using the physical properties data, and other data, from the assayed compounds to generate a QSAR model (0253–0254)
(c)	the QSAR model can then be used to estimate molecular properties, including binding affinity, for new compounds that have not yet been assayed (0285); because the new compounds have not yet been assayed, they "differ from the training set compounds"
(d)	establishing selection criteria for the new compounds based on the estimated molecular properties (0108, 0116–0117), and an objective function that evaluates the compounds (0306–0307), then "produc[ing] a list of compounds that best satisfy all the Selection Criteria in the manner specified by the Objective Function" (0312)
Agrafiotis states that the physical properties data includes data for multiple compounds (0407) and one receptor (0408), so all "of the binding interaction findings … are representative of a binding interaction between the target protein and a compound [in the set of candidate compounds]", thereby satisfying the >90% limitation of claim 1.  Agrafiotis further teaches that this system is advantageous for "efficiently and effectively generating new leads designed for specific utilities" (0015).
With respect to claims 2 and 27–30, the size of the training set affects only how many times the claimed steps are performed, not which steps are performed.  Repeating steps to handle a bigger training set does not patentably distinguish the invention from the prior art.  Furthermore, Agrafiotis teaches that chemical libraries could range up to billions of compounds (0009).
With respect to claim 10, Agrafiotis teaches an output device for displaying any of the system information (0335).
With respect to claim 11, Agrafiotis teaches accessing database servers (0311), suggesting access over the Internet.
With respect to claims 12–14, Agrafiotis teaches that the binding interaction predictions can be based on molecular similarity calculations that use hashed fingerprints (0278–0279).
With respect to claims 19–22, Agrafiotis teaches that the binding interaction predictions can be based on molecular similarity calculations that use physicochemical properties, including octanol-water partition coefficient (0148); i.e.                         
                            c
                            
                                
                                    log
                                
                                ⁡
                                
                                    p
                                
                            
                        
                    . Compounds are capable of being ranked and displayed by any criteria.
With respect to claim 23, Agrafiotis (0336–0339) teaches synthesizing compounds.
With respect to claim 24, Agrafiotis teaches assaying the synthesized compounds (0405).
With respect to claims 25 and 26, Agrafiotis teaches using a computer system to implement the chemical synthesis and analysis system (0318–0325).
With respect to claims 31 and 32, Agrafiotis teaches tetrameric and pentameric compound libraries (0009), and that "each inhibitor is generally composed of, but not restricted to, three chemical building blocks" (0099); i.e. a trisynthon.  Elsewhere, Agrafiotis teaches "replacing a building block of one or more compounds currently in the state" (0380); "a building block" is a single synthon.  Collectively, these indicate that a person of ordinary skill in the art would at once envisage that the system can synthesize and analyze compounds containing from one to (at least) five substituents, including two substituents (i.e. a disynthon).
Agrafiotis therefore anticipates the claimed inventions.

Response to Arguments - Claim Rejections Under 35 USC § 103 w.r.t. Agrafiotis
In the reply filed 8 Nov 2022, Applicant argues that "Agrafiotis fails to teach a process that selects chemical compounds from a compound library, where the members of the library … are different from those used to derive the data that guides the selection process … as required by the present claims" (p. 11).
This is not a reasonable interpretation of the teachings of Agrafiotis.  Agrafiotis teaches analyzing a set of compounds (118 @ Fig. 1), creating a structure-property model from the data (192 @ Fig. 1); these correspond to claim steps (a) and (b).  "Structure-Property Models 192 can be used by the Experiment Planner 130 to predict the properties of compounds in the Compound Library 102 whose real properties are hitherto unknown" (0122).  The properties of the compounds are "hitherto unknown" because those compounds were not among the compounds previously analyzed by the analysis module; i.e. they "differ from the training set compounds".  Moreover, "these compounds may or may not already exist (i.e., they may or may not be in the Chemical Inventory 110)" (0090).  A compound that does not already exist cannot have been member of the training set.
Applicant further asserts that "Agrafiotis does not teach or suggest the use of binding interaction findings of one set of compounds … to predict the binding interactions of an entirely different set of compounds" (p. 11) and that "Agrafiotis does not teach the use of a machine learning-based model trained on binding interactions to analyze novel compounds" (p. 12).
On the contrary, this is exactly what the "structure property models" of Agrafiotis do: "Structure-Property Models 192 can be used by the Experiment Planner 130 to predict the properties of compounds in the Compound Library 102 whose real properties are hitherto unknown" (0122).  Among the myriad structure-property models taught by Agrafiotis (0136–0256) are "docking methods … that attempt to … provide an absolute or relative measure of the affinity of a particular ligand for a particular receptor, based on the quality of their 3-dimensional fit" (0246), and Agrafiotis explains how to use a docking model to predict the binding affinity of a new compound in an existing receptor (0249).
The arguments are therefore unpersuasive, hence the ground of rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3–5 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis as applied to claim 1 above, and further in view of Litovchick, et al. (Scientific Reports 2015).
This rejection is maintained from the previous Office action.  The rationale is substantially identical to that presented in the previous Office action.
Agrafiotis teaches a system for assaying "chemical entities", which can include any kind of bioactive compound (0005).  But Agrafiotis does not teach that the chemical entities are specifically "compounds comprising a nucleotide tag encoding the identity of the compound".
Litovchick teaches "a chemical ligation method for construction of DNA-encoded small-molecule libraries" (Abstract).  These molecules include a DNA tag that encodes the structure of the molecule (e.g. p. 4, Fig. 2).  334 million compounds were generated.  Litovchick teaches screening these molecules (bot. of p. 5 – top of p. 6).  Litovchick teaches that "we have demonstrated that chemical ligation is a feasible approach to the catenation of encoding oligonucleotides in DNA-encoded chemistry. … We believe this chemical ligation methodology represents an advance over previous methods and will expand the scope and diversity of chemistry addressable using DNA-encoded library synthesis" (top of p. 7).
With respect to claims 3 and 4, Agrafiotis teaches that the physical properties data includes data for multiple compounds (0407) and one receptor (0408), so all "of the binding interaction findings … are representative of a binding interaction between the target protein and a compound [in the set of candidate compounds]", thereby satisfying the >95% limitation of claim 3, and the >99% limitation of claim 4.
With respect to claim 5, Litovchick teaches simultaneously screening these molecules (bot. of p. 5 – top of p. 6).  
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the automated drug development system of Agrafiotis for the DNA-encoded chemical library taught by Litovchick, because Agrafiotis teaches that the automated system is advantageous for discovering and developing bioactive compounds.  Given that Agrafiotis teaches that the system is amenable for use with any kind of compound and assay, and that Litovchick teaches how to synthesize and assay a DNA-encoded chemical library, said practitioner would have readily predicted that the combination would successfully result in a method and system of discovering and developing compounds from a DNA-encoded library.  The inventions are therefore prima facie obvious.

Claims 6–8 and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis as applied to claim 1 above, and further in view of Heifets, et al. (WO 2015/168774).
The rationale for these claims has been revised to address claim 17, and to remove Litovchick, but is otherwise substantially identical to that presented in the previous Office action.
Agrafiotis teaches a system for iteratively synthesizing, screening, and refining DNA-encoded chemical libraries, including modeling binding between the compounds and a binding target.  Agrafiotis does not teach "one or more additional target proteins", or binding data between the compounds and these additional targets.
Heifets teaches "systems and methods for predicting binding affinity of one or more molecules" (0001).  This system includes the development of a predictive model (0078–0086) that preferentially has been trained with compound structures labeled with binding affinity data (0051; 00109–00112).  The model can be used to predict binding affinity between new compounds and the target (00107–00108).
With respect to claims 6 and 8, Heifets teaches that "a set of possible mutations in the target protein may be proposed. … For each of these mutant protein forms, the system may be configured to predict a binding affinity for both the natural substrate and the drug. … These mutated proteins may be used as targets against which to design drugs, e.g. by using these proteins as inputs to one of these other prediction use cases" (00134).
With respect to claim 7, compounds are capable of being ranked and displayed by any criteria.  Heifets teaches that "the ability to selectively target one protein (or a subset of proteins) out from a set of possibly-closely related proteins" (00127) is an important characteristic of any drug compound.
With respect to claims 16–18, Agrafiotis does not teach "generating a believability score for each of the estimated binding interactions of the candidate compounds".  But Heifets teaches "preferably, the classifier [i.e. the predictive model] assigns a numeric score indicating the strength (or confidence or probability) of classifying the input into the various output categories", which are the binding affinities between the compound and the target (00100).  The predictive model can be principle components analysis (0079), as recited in claim 17.  Again, compounds are capable of being ranked and displayed by any criteria.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have modified the QSAR model of Agrafiotis to include information based on mutants of the target, and to output a confidence of the binding affinity calculation, because Heifets teaches that both of these are advantageous features of a model that predicts binding affinity between a compound and a target.  Given that both Agrafiotis and Heifets are directed to systems for predicting the binding of compounds to targets, said practitioner would have readily predicted that the modification would successfully result in a system for iteratively synthesizing, screening, and refining DNA-encoded chemical libraries, including modeling binding between the compounds and a binding target as claimed.  The invention is therefore prima facie obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis as applied to claim 1 above, and further in view of Malo, et al. (Nature Biotechnology 2006).
Save for the removal of Litovchick, this rejection is maintained verbatim from the previous Office action.
Agrafiotis teaches a system for analyzing binding data of a chemical library, but does not teach that the data include "binding interaction findings for one or more negative control experiments".
Malo reviews best practices for statistical analysis of high throughput screening experiments.  Malo teaches that including negative controls in the experiments is necessary for proper data analysis (p. 168, Fig. 2 and Box 1; p. 170).  Malo indicates that determining appropriate negative controls for a particular assay (i.e. how much of the data need to be negative controls; e.g. >50%) is within the ordinary skill of the art.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have included appropriate negative controls in the assays of Agrafiotis, because Malo teaches that appropriate negative controls are necessary for proper statistical analysis of high throughput screening data.  Given that Malo teaches that these statistical analysis techniques are applicable to all high throughput screens, and that the system of Agrafiotis can be used to assay any kind of compounds, said practitioner would have readily predicted that the system of Agrafiotis could successfully be modified to assay negative controls.  The invention is therefore prima facie obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis as applied to claims 1 and 12–14 above, and further in view of Sawada, et al. (Molecular Informatics 2014).
Save for the removal of Litovchick, this rejection is maintained verbatim from the previous Office action.
Agrafiotis teaches a system for predicting drug-target binding, based on chemical descriptors including "hashed fingerprints" (Agrafiotis 0148).  Agrafiotis does not teach that the fingerprints are among those recited in claim 15.
Sawada teaches "we investigated the performance of various descriptors and similarity measures of drugs and proteins for the drug-target interaction prediction using a chemogenomic approach" (p. 720, mid. of col. 2).  The descriptors include ECFP4, ECFP6, FCFP4 and MACCS (p. 721 § 2.2).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Sawada and used any of the structural descriptors taught by Sawada as the hashed fingerprints in the method of Agrafiotis.  Given that Sawada teaches that these structural descriptors are all useful for predicting drug-target interactions, and that Agrafiotis uses the hashed fingerprints for predicting drug-target binding, said practitioner would have readily predicted that the modification would successfully result in a method of using ECFP4, ECFP6, FCFP4 and/or MACCS descriptors in the drug-target binding predictions of Agrafiotis.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671